In a proceeding to fix rent of certain business space, pursuant to the provisions of section 4 of the Business Rent Law (L. 1945, eh. 314, as amd.), certain of the tenants who were joined as respondents appeared specially, protesting that the court was without jurisdiction in view of the fact that the landlord commenced the proceeding by notice of motion and not by writ or order, and one of the tenants moved to dismiss the proceeding on that ground. Order denying the motion to dismiss the proceeding, and referring the proceeding to an Official Referee, affirmed, without costs. No opinion. Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur.